Title: From Alexander Hamilton to John Barney, 29 October 1789
From: Hamilton, Alexander
To: Barney, John


New York October 29th. 1789.
Sir
I have duly received your letter of the 21. instant and beg you to accept my thanks for it. The intimations of Zealous and intelligent citizens will always be received by me with attention and acknowledgement.
The ideas contained in your Letter appear to me solid and judicious. As far as my reflections have gone they coincide very much with the views you entertain of the matter. But at present nothing more can be done than to collect the information for some proper plan to be submitted to Congress at their next meeting; no power being at present vested any where for making the requisite arrangement.
Let me request you to continue to furnish me with whatever hints may occur to you relating to the security of the Revenue. I am with esteem   Sir,   Your Obedt. servant

A HamiltonSecy of the Treasury
John Barney Esqr.Baltimore.

